Citation Nr: 0827185	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  03-20 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date prior to March 12, 2002, for 
the award of a total disability evaluation for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from January 1949 to April 
1955.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 2002 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Newark, New Jersey which, in pertinent part, granted 
entitlement to a total disability evaluation based on 
individual unemployability due to service connected disorders 
effective March 12, 2002.  

In May 2005, the Board remanded matters concerning the 
questions of entitlement to an effective date prior to March 
12, 2002, for the assignment of a 40 percent rating for a 
service-connected low back disorder; and the issue of 
entitlement to an effective date prior to March 12, 2002, for 
the assignment of a 10 percent rating for a scalp scar.  The 
basis for the remand was the decision of the United States 
Court of Appeals for Veterans Claims in Manlincon v. West, 12 
Vet. App. 238 (1999).  

Pursuant to the Board's remand direction a statement of the 
case was issued in May 2007 addressing the effective dates 
assigned for the appellant's back and scalp disorders.  The 
VA Form 9 received by VA in May 2007, however, solely 
addressed the previously perfected claim concerning 
entitlement to an effective date prior to March 12, 2002, for 
the award of the total disability evaluation based on 
individual unemployability due to service connected 
disorders.  Therefore, questions of entitlement to earlier 
effective dates for the increased ratings assigned for the 
appellant's scalp and back disorders are not before the 
Board.

In June 2008, a Veterans Law Judge granted a June 2008 motion 
to advance the case on the Board's docket.




FINDINGS OF FACT

1.  The veteran submitted a claim of entitlement to a total 
disability evaluation based on individual unemployability due 
to service connected disorders benefits in March 2000.  

2.  In an April 2002 rating decision, the RO granted 
entitlement to a total disability evaluation based on 
individual unemployability due to service connected disorders 
effective from March 12, 2002, the first date on which the 
veteran met the percentage criteria of 38 C.F.R. § 4.16.  

3.  The preponderance of the evidence is against finding that 
the veteran was precluded from following a substantially 
gainful occupation due to his service-connected disabilities 
alone prior to March 12, 2002.  


CONCLUSION OF LAW

The criteria for an effective date earlier than March 12, 
2002, for assignment of a total disability evaluation based 
on individual unemployability due to service connected 
disorders, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 5110 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.157, 3.340, 3.400, 4.15, 4.16, 20.200, 20.201, 20.202, 
20.302, 20.1100 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran through a May 2003 
statement of the case, an August 2003 supplemental statement 
of the case, and by means of March 2004 correspondence of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording him VA examinations.  The aforementioned notice 
documents clearly set forth the criteria to obtain an earlier 
effective date for the benefit in question.  The appellant 
may not have received full notice prior to the initial 
decision, nonetheless, after notice was provided the claimant 
was afforded a meaningful opportunity to participate in the 
adjudication of the claim, and the claim was readjudicated.  
The claimant was provided the opportunity to present 
pertinent evidence and testimony.  In sum, there is no 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication, and the evidence rebuts any suggestion that the 
timing of the notice prejudiced the appellant.

It is argued that the appellant is entitled to an effective 
date earlier than March 12, 2002, for assignment of a total 
disability evaluation based on individual unemployability due 
to service connected disorders.  The appellant specifically 
wants the effective date to be that of the date of his March 
2000 claim.  See VA Form 9, dated in May 2007.  

The law provides that a total disability evaluation based on 
individual unemployability due to service connected disorders 
may be assigned when a veteran has one service-connected 
disability rated at 60 percent or more, or two or more 
service-connected disabilities with at least one is rated at 
40 percent or more and he has a combined rating of at least 
70 percent.  The record must also show that the service-
connected disabilities alone result in such impairment of 
mind or body that the average person would be precluded from 
following a substantially gainful occupation.  38 C.F.R. 
§§ 3.340, 4.15, 4.16(a).

The general rule with respect to the assignment of an 
effective date is that an award of increased compensation 
shall not be earlier than the date of receipt of application 
therefrom, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  An exception 
to this rule applies under circumstances where evidence 
demonstrates that a factually ascertainable increase in 
disability occurred during the one-year period preceding the 
date of receipt of the claim for increased compensation.  In 
that situation, the law provides that the effective date 
"shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date."  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

As to reports prepared by VA or the uniformed services, the 
date of receipt of such a claim is deemed to be the date of 
outpatient or hospital examination, or date of admission to a 
VA or uniformed services hospital.  For all other reports, 
including reports from private physicians, laypersons, and 
state and other institutions, the date of receipt of the 
report is accepted as the date of receipt of an informal 
claim.  Id.

With the above laws and regulations in mind, the evidence 
shows that the appellant filed a claim of entitlement to a 
total disability evaluation based on individual 
unemployability due to service connected disorders in March 
2000.  At that time he had a combined 60 percent disability 
evaluation due to his service connected disorders.  Those 
disorders were: right knee osteoarthritis, status post total 
knee replacement, rated as 30 percent disabling; left knee 
degenerative joint disease, rated as 10 percent disabling; a 
low back disorder, rated as 10 percent disabling; left middle 
finger injury residuals, rated 10 percent disabling; and 
tinnitus, rated as 10 percent disabling.  He was also service 
connected at the noncompensable rate for bilateral 
sensorineural hearing loss, a scalp scar, and post traumatic 
headache disorder (residual head injury).  Hence, given that 
the appellant's combined rating with consideration of the 
bilateral factor was 57.7 percent, rounded up to 60 percent, 
at the time of his claim the appellant did not meet the 
minimum schedular criteria to grant a total disability 
evaluation based on individual unemployability due to service 
connected disorders.  Indeed, to get to 70 percent under the 
combined rating schedule, the appellant needed additional 
disability totaling 20 percent.  (57.7 percent plus 20 
percent equals 66 percent which is rounded up to 70 percent.)  
38 C.F.R. § 4.25-6 (2007).  This the veteran did not show in 
March 2000.

While the evidence shows that the appellant received 
outpatient VA treatment for multiple service connected 
disorders, the clinical record dating prior to March 12, 
2002, does not show that the appellant's service connected 
disorders alone precluded all forms of substantially gainful 
employment that were consistent with his education and 
occupational experience.  Nor was increased pathology shown.  
Rather, it was not until VA examinations on March 12, 2002, 
which led to the assignment of a 40 percent evaluation for 
the appellant's low back disorder and a 10 percent evaluation 
for his scalp scar that the appellant met the minimum 
requirement of having two or more service connected disorders 
with a combined evaluation of 70 percent or more.  

In this regard, a March 2001 examination the appellant showed 
lumbar flexion to 90 degrees, lateral bending to 20 degrees, 
and extension to 15 degrees.  Straight leg testing was 
negative.  These findings did not warrant an increased rating 
under the then controlling provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002) (A severe limitation of lumbar 
motion warrants a 40 percent evaluation.)   He also suffered 
from multiple nonservice connected disorders such as 
diabetes, and there was no clinical evidence that the scalp 
scar was objectively painful and tender.

In contrast, while the veteran continued to suffer from 
multiple nonservice connected disorders, at the March 12, 
2002 examinations the appellant showed lumbar stenosis, only 
45 degrees of forward flexion, and paraspinal muscle spasms.  
Further on March 12, 2002 the appellant's scalp scar was 
objectively demonstrated to be painful to the touch.  Hence, 
the increased level of disability needed to push the 
appellant's combined rating for his service connected 
disorders to 70 percent or greater was not demonstrated until 
March 12, 2002.  Thus, the assigned effective date of March 
12, 2002 is proper as that was the date that entitlement 
arose.  

The benefit sought on appeal must be denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the claim the doctrine is not for 
application.  38 U.S.C.A. § 5107.




ORDER

An effective date earlier prior to March 12, 2002, for the 
award of a total disability evaluation based on individual 
unemployability due to service connected disorders is denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


